Title: From Thomas Jefferson to John Jay, 15 August 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 15. 1787.

An American gentleman leaving Paris this afternoon to go by the way of Lorient to Boston furnishes me the rare occasion of a conveiance, other than the Packet, sure and quick. My letter by the packet informed you of the bed of justice for enregistering the stamp tax and land tax. The parliament, on their return, came to an Arreteé (a Resolution) which, besides protesting against the enregistering, as done by force, laid the foundation for (an Act) an Arret de defence against the execution of the two new laws. The question on the final Arret was adjourned to the day before yesterday. It is beleived they did not conclude on this Arret, as it has  not appeared. However there was a concourse of about 10,000 people at the Parliament house, who on their adjournment received them with acclamations of joy, loosened the horses of the most eminent speakers against the tax, from their carriages, and drew them home. This morning the parliament is exiled to Troyes. It is believed to proceed principally from the fear of a popular commotion here.
The officer charged by this court to watch the English squadron which was under sailing orders, returned about a week ago with information that it was sailed, having shaped it’s course Westwardly. This is another step towards war. It is the more suspicious as their minister here denies the fact. Count Adhemar is here from London by Congé from his court. The Duke of Dorset, the British Ambassador here, is lately gone to London on Congé. Neither of these Ambassadors have the confidence of their courts on the point of abilities. The latter merits it for his honesty. The Minister of the British court, resident here, remains, but Mr. Eden, their Ambassador to Spain, under pretence of taking this in his route, is in truth their factotum on the present emergency. Nothing worth noting has occurred since my last either in the Dutch or Austrian Netherlands. I have the honour to be with the most perfect esteem & respect Sir Your most obedient & most humble servant,

Th: Jefferson

